I dissent. The plaintiff alleges that she and the defendant made a contract. The defendant admits that allegation. The correspondence between their attorneys (who were authorized to represent them in making the contract), which embodies the contract, shows that they intended to contract and did contract. But *Page 181 
after they had contracted a difference arose between them as to the legal effect of the contract, and that is now their only difference. They have, by proper procedure, brought that difference here, and the Court ought to decide it.